1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   KEVIN ALLEN,                                    )   Case No.: 1:18-cv-01653-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S SECOND
13          v.                                           MOTION FOR RECONSIDERATION OF
                                                     )   COURT’S PRIOR ORDERS DENYING
14                                                   )   APPOINTMENT OF COUNSEL
     S. RIMBACH, et.al.,
                                                     )
15                                                   )   (ECF No. 40)
                    Defendants.                      )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Kevin Allen is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s second motion for reconsideration of the Court’s prior
21   orders denying his requests for appointment of counsel, filed April 1, 2020. (ECF No. 40.)
22                                                       I.
23                                                DISCUSSION
24          Reconsideration motions are committed to the discretion of the trial court. Rodgers v. Watt,
25   722 F.2d 456, 460 (9th Cir. 1983) (en banc); Combs v. Nick Garin Trucking, 825 F.2d 437, 441 (D.C.
26   Cir. 1987). A party seeking reconsideration must set forth facts or law of a strongly convincing nature
27   to induce the court to reverse a prior decision. See, e.g., Kern-Tulare Water Dist. v. City of
28   Bakersfield, 634 F.Supp. 656, 665 (E.D. Cal. 1986), aff’d in part and rev’d in part on other grounds,
                                                         1
1    828 F.2d 514 (9th Cir. 1987). Further, “ ‘[a] party seeking reconsideration must show more than a

2    disagreement with the Court’s decision, and ‘recapitulation…’” of that which was already considered

3    by the court in rendering its decision. U.S. v. Westlands Water Dist., 134 F.Supp.2d 1111, 1131 (E.D.

4    Cal. 2001) (quoting Bermingham v. Sony Corp. of Am., Inc., 820 F.Supp. 834, 856 (D N.J. 1992)).

5    Similarly, Local Rule 230(j) requires that a party seeking reconsideration show that “new or different

6    facts or circumstances are claimed to exist which did not exist or were not shown upon such prior

7    motion, or what other grounds exist for the motion[.]”

8            As Plaintiff was previously advised, he does not have a constitutional right to appointed

9    counsel in this action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot

10   require any attorney to represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States

11   District Court for the Southern District of Iowa, 490 U.S. 296, 298 (1989). However, in certain

12   exceptional circumstances the Court may request the voluntary assistance of counsel pursuant to

13   section 1915(e)(1). Rand, 113 F.3d at 1525.

14           Without a reasonable method of securing and compensating counsel, the Court will seek

15   volunteer counsel only in the most serious and exceptional cases. In determining whether

16   “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

17   merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

18   legal issues involved.” Id. (internal quotation marks and citations omitted).

19           In denying Plaintiff’s second motion for appointment of counsel, the Court stated the

20   following:

21           As with Plaintiff’s prior motion for appointment of counsel, he contends he is dyslexic,
             illiterate and requires the assistance of another inmate to draft his documents. However, the
22           Court does not find the required exceptional circumstances. Even if it is assumed that Plaintiff
             is not well versed in the law and that he has made serious allegations which, if proved, would
23
             entitle him to relief, his case is not exceptional. Circumstances common to most prisoners,
24           such as a lack of education or limited law library access, do not alone establish exceptional
             circumstances that would warrant a request for voluntary assistance of counsel. The legal
25           issues present in this action are not complex. Further, Defendant has not yet filed an answer,
             and at this early stage of the proceedings, the Court cannot find that Plaintiff is likely to
26
             succeed on the merits. Further, there is no indication from the record that Plaintiff has been
27           unable to adequately articulate claims and prosecute this action—whether alone or with inmate
             assistance.
28

                                                           2
1    (Order at 2:4-14, ECF No. 27.) Plaintiff fails to present facts or law to warrant reconsideration of the

2    prior denial of appointment of counsel in this case as Plaintiff simply repeats most of the same

3    arguments. Plaintiff simply presents the same arguments and circumstances that were previously

4    considered by the Court. See United States v. Rezzonico, 32 F.Supp.2d 1112, 1116 (D. Ariz. 1998)

5    (“A motion for reconsideration should not be used to ask the court ‘to rethink what the court had

6    already thought through—rightly or wrongly.’ ... However, if the court has made an apparent error of

7    law and the party moving for reconsideration brings that error to the court’s attention within a

8    reasonable period of time, the district court has the power under Rule 60(b)(1) to grant relief from that

9    error.”). While the Court is sympathetic to Plaintiff’s condition and circumstances, the test is not

10   whether Plaintiff would benefit from the appointment of counsel. See Wilborn v. Escalderon, 789

11   F.2d 1328, 1331 (9th Cir. 1986) (“Most actions require development of further facts during litigation

12   and a pro se litigant will seldom be in a position to investigate easily the facts necessary to support the

13   case.”) The test is whether exception circumstances exist and here, they do not. Accordingly,

14   Plaintiff’s second motion for reconsideration shall be denied.

15                                                       II.

16                                                    ORDER

17            Based on the foregoing, Plaintiff’s second motion for reconsideration of the Court’s prior

18   orders denying his requests for appointment of counsel is DENIED.

19
20   IT IS SO ORDERED.

21   Dated:     April 2, 2020
22                                                       UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28

                                                          3
